        Case 4:19-cv-00042-JTJ Document 20 Filed 10/08/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

KENNETH WARREN GEBHARDT,
                                           NO.: CV-19-42-GF-BMM-JTJ
             Plaintiff,
vs.
                                              ORDER GRANTING
ANDREW SAUL, Commissioner of               PLAINTIFF’S APPLICATION
Social Security Administration,            FOR AWARD OF EAJA FEES

             Defendant.


             Plaintiff Kenneth Warren Gebhardt ("Gebhardt"), by and through his

attorney, John E. Seidlitz, Jr., moves under the Equal Access to Justice Act

("EAJA"), 28 U.S.C. §2412(d), for attorney fees incurred in prosecuting his Social

Security appeal. Gebhardt initially requested $8,702.60 in fees. Defendant

Commissioner of Social Security ("Commissioner") stipulated to a reduced fee of

$8,210.00.

             Upon Plaintiff's Motion for Fees under the Equal Access to Justice

Act, and for good cause showing:

             IT IS HEREBY ORDERED that attorney fees in the amount of

$8,210.00 shall be awarded to Plaintiff pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412.

             IT IS FURTHER ORDERED that if, after receiving the Court’s

EAJA fee order, the Commissioner (1) determines upon effectuation of the Court’s
                                      1
         Case 4:19-cv-00042-JTJ Document 20 Filed 10/08/20 Page 2 of 2



EAJA fee order that Plaintiff does not owe a debt that is subject to offset under the

Treasury Offset Program, (2) agrees to waive the requirements of the Anti-

Assignment Act, and (3) is provided a valid assignment of fees executed by

Plaintiff, the fees will be made payable to Plaintiff’s attorney, John E. Seidlitz, Jr.,

and delivered to:

             Seidlitz Law Office
             P.O. Box 1581
             Great Falls, MT 59403-1581

However, if there is a debt owned under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,

and any remaining EAJA fees, after offset, will be paid by a check made out to

Plaintiff, but delivered to Plaintiff’s attorney.

             DATED this 8th day of October, 2020.




                                         2
